    Case: 1:19-cv-05697 Document #: 1 Filed: 08/23/19 Page 1 of 7 PageID #:1                     Swt


                      IN TITE UNITED STATES DISTRICT COURT
                     F'OR THE NORTHERN DISTRICT OF  ILLINOIS
                                   EASTERN DTWSION

JUDITH M. LUKAS
                                                Case No.: 19cv5697
              Plaintiff,
                                                Judge. Charles R- Norgle
       v.
                                                                                    -
                                                Mafrstr:ate Judge: Jeffrey T' Gilbert

ADVOCATE HEALTH CARE
NETWORK AND SUBSIDIARES, an
Illinois Non-profit Corporation,
ADVOCATE HEALTH CARE
                                                                 FILED
NETWORK an lllinois Non-profit                                       AU6 2 3   20il/m\
Corporation, EHS HOME HEALTH
CARE SERVICE, INC., d/b/a                                          THOMASG. BRUTON
                                                                 -
                                                               CLERK, U.S. DISTRICT COURT
ADVOCATE AT HOME AND
ADVOCATE IIOME HEALTH CARE
SERVICES, an Illinois Non-profit
Corporation, ADVOCATE AURORA
HEALTH, INC., a Non-prolit
Corporation, JULIE DAYLAI\TIS, an
individual, BEVERLY STOB, an
individual

              Defendants.                         JURY TRIAL DEMANDED

                                       COMPLAINT

         I, ruDITH M. LUKAS, state for my Complaint against ADVOCATE HEALTH CARE
NETWORK AND SUBSIDIARES, an Illinois Non-profit Corporation, ADVOCATE HEALTH
CARE NETWORK, an Illinois Non-profit Corporation, EHS HOME HEALTH CARE
SERVICE, INC., d/b/a ADVOCATE AT HOME AND ADVOCATE HOME HEALTH CARE
SERVICES, an Illinois Non-profit Corporation, ADVOCATE AURORA HALTH, INC., a Non-
profit Corporation, ruLIE DAYLANTIS, an individual, BEVERLY STOB, an individual,
collectively referred to as "Defendants," as follows:

                                     INTRODUCTION

       1.     This is an action for relief from Defendant's violations of Plaintiffs workplace

rights. Defendants unlawfully retaliated against Plaintiff ruDITH M. LUKAS ("Plaintiff') for

asserting her protected rights under the Fair Labor Standards Act ("FLSA") and the Employee

Retirement Income Security Act ("ER[SA").
   Case: 1:19-cv-05697 Document #: 1 Filed: 08/23/19 Page 2 of 7 PageID #:2




       2.         Plaintiff was an employee of Advocate from June 2008 until her termination

August 23,      2017   . Plaintiff worked as a registered nurse in the Defendant's Home Health Care'

Plaintiff was a hard working reliable employee who dependably ensured patients were given

excellent care while meeting all of her employer's requisite needs.

       3.         Plaintiff was the named Plaintiff           in tvro class action   lawsuits against her

employer. One was an FLSA suit and the other was an ERISA suit.

       4.         Defendants offered the Plaintiff S25,000 to resign but the Plaintiff didn't accept

the offer stating she didn't file the lawsuits to make money but to improve the working

conditions for all of the employees.

        5.        Defendants took retaliatory actions against the Plaintiffand created a hostile work

environment. This affected the Plaintiff s emotional, mental and physical health.

        6.         On August 23, 2017 Defendants wrongfully terminated the Plaintiff by                 a


retaliatory discharge for the Plaintiff     s   protected activity.

                                                 THE PARTIES

        7   .      Plaintiff is a citizen of Illinois.

        8.         Defendant Advocate Health Care Network and Subsidiaries et al. ("Advocate") is

a 501(c)(3) non-profit corporation organized under, and govemed by, Illinois law. Advocate is

headquartered in Downers Grove, Illinois.

        9.         Defendant    ruLIE DAYLANTIS           is a citizenof Illinois.

        10.        Defendant BEVERLY STOB is a citizen of lllinois'

                                      JURISDICTION AND VENUE

        11.        Jurisdiction is invoked under 28 U.S.C. $ 1331 because this case involves federal

questions arising under the Fair Labor Standards Act,29 U.S.C. $ 201, et seq. ("FLSA"). And
   Case: 1:19-cv-05697 Document #: 1 Filed: 08/23/19 Page 3 of 7 PageID #:3




this court has jurisdiction over this action pursuant to 28 U.S.C. $ 1331 because this involves a

civil action arising under the laws of the United     States and pursuant to 29 U.S.C.   $ 1332(e)(l),

which provides for federal jurisdiction       of   actions brought under Title    I of the Employee
Retirement Income Security Act ("ER[SA").

        12.      This Court has supplemental jurisdiction over the state law claims pursuant to 28

u.s.c. $ 1367.

        13.      This action properly lies in the Northern District of Illinois, Eastern Division,

pursuant to 28 U.S.C. $    l39l@), in that Plaintiff lives in and performed her employment duties

primarily within this District, Defendants ADVOCATE et al., ADVOCATE AURORA HALTH,

INC., ("Advocate") systematically and continuously does business in this District, a substantial

part of the events giving rise to the claims asserted herein occurred within this District, and most,

if not all, of the relevant witresses are located in this District.

                                                FACTS

        14.      JUDITH M. LUKAS was a named Plaintiff in a FLSA and Illinois Minimum

Wage Act class action lawsuit alleging the class was wrongfully classified as exempt from

overtime compensation. Case No. 1:14-cv-2740 Filed: 04116114. This lawsuit was settled in

favor of the Plaintiffs in the amount of $4.75 million. Disbursements were made in July 2016.

        15.      ruDITH M. LUKAS was a named Plaintiff in an ERISA class action lawsuit

alleging the class' pension plan was wrongfully classified as a "Church" plan and exempt from

ERISA regulations. Case No. 1:14-cv-01873 Filed: 03ll7ll4. Advocate appealed the rulings and

the case was heard by the Supreme Court of the United States on March        27   ,2017 . The Plaintiff

was present for the proceedings. The case was ultimately settled by the parties in July 2018.
    Case: 1:19-cv-05697 Document #: 1 Filed: 08/23/19 Page 4 of 7 PageID #:4




        16.      In the fall of 2015, Advocate offered Plaintiff JUDITH M. LUKAS $25,000 to

resign. The offer was made through the Plaintiffs attorney. The Plaintiff declined the offer

through said counsel.

        t7.      Starting   in early    2015, Defendant BEVERLY STOB became hostile                 to   the

Plaintiff in retaliation of Plaintiff   s   filing the two class action lawsuits. The Defendant treated the

Plaintiff differently than other employees and held the Plaintiff to work standards that were

different from other employees. The Defendant continued the harassment and subjected the

Plaintiff to a hostile work environment affecting the Plaintiff s emotional, mental and physical

health. The Defendants      fred the Plaintiff on August 23,20L7 . The Plaintiff s termination was         a


retaliatory discharge for the Plaintiff s filling of the two class action lawsuits.

              COUNT I       - Retaliation     in Violation of the Fair Labor Standards Act

        18.   Plaintiff incorporates by reference each of the preceding allegations as though fully

              set forth herein.

         19. Defendants were employers as defined by 29 U.S.C. $ 203(d).

        20. Plaintiff was an employee as defined by 29 U.S.C. $ 203(e)(1).

        21. ADVOCATE was an "enterprise engaged in commerce or in the production of goods

              for commerce" within the meaning of 29 U.S.C. $ 203(s)(l)(A).

        22.This Count arises from Defendants'violations of the FLSA,29 U.S.C. $ 215(a)(3),

              for terminating Plaintiffs employment for engaging in protected activity under the

              FLSA.

        WHEREFORE Plaintiff respectfully requests the entry of judgment in her favor and

against Defendants as follows:

         A.       Awarding judgment for back pay;
   Case: 1:19-cv-05697 Document #: 1 Filed: 08/23/19 Page 5 of 7 PageID #:5




       B.       Awarding judgment for future wages;

       C.       Awarding liquidated damages;

       D.       Awarding prejudgment interest;

       E.       Awarding damages for emotional distress and mental anguish;

       F.       Awarding punitive damages;

       G.       Awarding reasonable attorneys' fees and costs incurred in filing this action;

       H.       Entering an injunction precluding Defendants from violating the Fair Labor

Standards Act,29 U.S.C. $ 201, et seq.; and

       I.       All   other relief this Court deems just and proper.

                    COLINT      II - Violation   of the Illinois Minimum Wage Law

       23. Plaintiff incorporates by reference each of the preceding allegations as though         fully

            set forth herein.

       24.Defendants were employers as defined by 820ILCS 105/3(c).

       25. Plaintiff was an employee as defined by 820 ILCS 105/3(d).

       26. This Count arises from Defendants' violations of the        IMWL, 820 ILCS 105/l l(c) for

            terminating Plaintiffs employment for engaging             in   protected activity under the

            FLSA.

       WHEREFORE Plaintiff respectfully requests the entry of judgment in her favor and

against Defendant as follows:

       A.       Awarding judgment in an amount equal to all unpaid back pay owed to Plaintiff;

       B.       Awarding prejudgment interest on the back pay in accordance with 815 Ill. Comp.

Stat.20512;

       C.      Awarding statutory damages;
   Case: 1:19-cv-05697 Document #: 1 Filed: 08/23/19 Page 6 of 7 PageID #:6




       D.       Awarding liquidated damages;

       E.       Awarding punitive damages;

       F.       Awarding reasonable attorneys' fees and costs incurred in filing this action;

       G.       Entering an injunction precluding Defendants from violating the IMWL, 820 Ill.

Comp. Stat. 105/1 et seq.; and

       H.       All   other relief this Court deems just and proper.

  COUNT      III -   Retaliation in Violation of the Employee Retirement Income Security Act

       27.Plaintiff incorporates by reference each of the preceding allegations as though fully

             set forth herein.

       28. Defendants were employers as defined by 29 U.S.C. $ 203(d).

       2g.Plaintiffwas an employee       as defined   by 29 U.S.C. $ 203(eXl).

       30.   ADVOCATE was an "enterprise engaged in commerce or in the production of goods

             for commerce" within the meaning of 29 U.S.C. $ 203(s)(1)(A).

       3l.This Count arises from Defendants'violations of the ERISA,29 U.S.C. $$ l00l-

             1461, for terminating Plaintiff s employment for engaging in protected activity under

             the ERISA, 29 U.S.C. $ I140.

       WHEREFORE Plaintiff respectfully requests the entry of judgment in her favor and

against Defendants as follows:

       J.        Awarding judgment for back pay;

       K.        Awarding prejudgment interest;

       L.        Awarding reasonable attorneys' fees and costs incurred in filing this action;

       M.        Entering an injunction precluding Defendants from violating the Employee

Retirement Income Security Act,29 U.S.C.29 U.S.C. $$ 1001-1461, et seq.; and



                                                      6
   Case: 1:19-cv-05697 Document #: 1 Filed: 08/23/19 Page 7 of 7 PageID #:7




      N.     All   other relief this Court deems just and proper.




                                        JI'RY DEMAND
      Plaintiffhereby demands a nial by jury.

                                             Respectfully submitted,

Dated: August 23,2019




                                              25020 Lexington Ct
                                              Warrenville,IL 60555
                                              630-81s-8820
                                             joodles2@gmail.com
